PER CURIAM.
AFFIRMED. The appellant, Rifaat Zak-hary, appeals the entry of a final judgment after a non-jury trial in favor of Martin, U.S.A., Inc. There was no court reporter present to provide a transcript of the trial and the parties did not prepare a stipulated statement pursuant to Florida Rules of Appellate Procedure 9.200(a)(3) or a statement of the evidence or the proceedings pursuant to Florida Rules of Appellate Procedure 9.200(b)(4). Since the decision of the trial court is presumed correct and Zakhary has the burden of demonstrating error, the failure to provide a record of the trial proceedings is fatal to his case. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979).
W. SHARP, GOSHORN and THOMPSON, JJ., concur.